Citation Nr: 1738007	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right shoulder bursitis.

2.  Entitlement to a disability rating in excess of 20 percent for left shoulder bursitis with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which assigned separate 20 percent evaluations for the Veteran's service-connected right and left shoulder disabilities.  Prior to that decision, the shoulders were evaluated as a single disability entity. 

A Board hearing was held in July 2016, where the Veteran testified as to the issues on appeal before the undersigned Veterans Law Judge; a transcript of which is of record. 

In November 2016, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability has been productive of pain, but with 80 degrees abduction and 90 degrees flexion, with full strength, and without further limitation of motion in the right shoulder joint upon repetitive testing.

2.  The Veteran's left shoulder disability has been productive of pain, but with 80 degrees abduction and 40 degrees external rotation, with full strength, and without further limitation of motion in the shoulder joint upon repetitive testing.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent for right shoulder bursitis have not been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for an evaluation greater than 20 percent for left shoulder bursitis with degenerative arthritis have not been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.1 (2016).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the 38 C.F.R. §4.7, when there is a question as to which two evaluations VA should assign to a disability, if the claimant's disability more closely resembles the higher disability, VA is required to assign the higher of the two evaluations.  The Court in Tatum v. Shinseki, 23 Vet. App. 152 (2009), held that Veterans do not necessarily need to have all the criteria listed in the higher evaluation level in order to receive that evaluation, even if the diagnostic code uses the word "and" between multiple symptoms. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. §4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. §4.40. 

Here, the Veteran is service-connected for bursitis of the right shoulder, which has been evaluated under Diagnostic Code 5201 for limitation of motion, and bursitis of the left shoulder with degenerative arthritis, which has been evaluated under Diagnostic Codes 5003-5201. (Bursitis is rated based on limitation of motion of affected parts as degenerative arthritis.  See 38 C.F.R. §4.71a, Diagnostic Code 5019.)  

Under 38 C.F.R. §4.71a, Diagnostic Code 5003, degenerative arthritis is rated based upon the nature and extent of any limitation of motion under the appropriate diagnostic code for the joint involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion in a major joint or group of minor joints.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  See 38 C.F.R. §4.71, Diagnostic Code 5003.

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the minor or major arm is limited to shoulder level.  A 20 percent evaluation is also warranted for limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating contemplates limitation of motion of the minor arm to 25 degrees from the side or limitation of motion of the major arm to midway between the side and shoulder level.  See 38 C.F.R. §4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. §4.71, Plate I (2016).

II.  Facts 

VA and private medical records throughout the pendency of this claim demonstrate no ankyloses of either shoulder, or any impairment of the humerus, clavicle, or scapula.  The Veteran has not reported any episodes of dislocation or subluxation, and physical examinations conducted in July 2014 and December 2016 reflects no such findings.  Accordingly, Diagnostic Codes 5200 (scapulohumeral articulation, ankyloses of), 5202 (humerus, other impairment of), and 5203 (clavicle or scapula, impairment of) are not for application.  See July 2014 and December 2016 VA examination reports.

Historically, service connection for bursitis of the right and left shoulders was originally granted in a December 1946 rating decision as a single disability entity, with a 10 percent rating assigned.  An August 1977 rating decision increased the Veteran's rating for bursitis to 20 percent, effective March 17, 1975.  A July 2014 rating decision granted separate disability ratings for his right and left shoulder disabilities, assigning a 20 percent disability rating for right shoulder bursitis, and a separate 20 percent disability rating for left shoulder bursitis with degenerative arthritis.  The Veteran appealed the ratings assigned.

The Veteran was examined in July 2014 for VA purposes.  This examination report noted that the Veteran had flexion of the right arm to 90 degrees and abduction to 80 degrees.  Normal endpoints for both motions is 180 degrees, thus, at the time of his examination, his range of motion was limited to shoulder level and slightly below the shoulder level, respectively.  The examiner noted his external rotation was limited to 50 degrees, slightly more than the halfway point of this motion, and his internal rotation measured to 60 degrees.  

With respect to his left shoulder, he was observed to have flexion to 90 degrees, abduction to 80 degrees, and external and internal rotation to 40 and 60 degrees, respectively.  See July 2014 VA examination report.  At the time of his examination, he was reported to have pain that contributed to additional functional loss of both shoulders, as well as pain on weight-bearing and non-weight-bearing.  There was no observable decrease in muscle strength of either arm, or muscle atrophy.  The examiner opined that due to the Veteran's recent transtibial amputation, he will need to apply increased weight on both of his shoulders, likely exacerbating his pain.  It was further noted that, at the time of his visit, the Veteran was able to remove his shirt from over his head without difficulty.

The Veteran's private treatment records reveal reports of bilateral shoulder pain.  Treatment records dated September 2014 to December 2014 note complaints of pain ranging from a 2 to 4 out of 10, and acknowledgment that his shoulder pain is adequately controlled.  An October 2015 treatment record notes complaints of bilateral shoulder pain and difficulty transferring to and from his wheelchair due to his shoulder conditions.  A March 2016 treatment record demonstrates chronic shoulder pain and decrease in bilateral acromioclavicular joint range of motion, but noted the Veteran is very adapted to his limitations.  Treatment records dated from March 2016 to October 2016 document ongoing complaints of chronic, acute, shoulder pain ranging from 2 to 9 out of 10, but being well-controlled with his pain management plan.  

During his July 2016 Board hearing, the Veteran testified that he experiences constant pain in both shoulders.  He stated that he currently uses his arms more than previously, due to his transtibial amputation.  He testified that he is able to lift his arms and bend his elbows to eat and drink, but has difficulty keeping his arms level when there is weight in his hands, such as a coffee pot.  See July 2016 hearing transcript. 

In December 2016, the Veteran was afforded a VA examination where he was noted to have pain that causes functional loss with all motions of his right and left shoulders (flexion, abduction, internal rotation, and external rotation).  He had flexion of the right arm to 90 degrees, abduction to 80 degrees, and external and internal rotation to 50 and 60 degrees, respectively.  His left shoulder measured flexion to 90 degrees, abduction to 80 degrees, external rotation to 40 degrees, and internal rotation to 60 degrees.  Overall, his range of motion indicates his right and left arms are limited at his shoulder level.  

At the time of his December 2016 examination, the Veteran contended he experiences reduction in his motion after repetitive use; however, this was not objectively observed.  It was opined that his right shoulder presented with severe glenohumeral joint and mild acromioclavicular joint degenerative changes, which have worsened; however, such degenerative changes are due to normal age-related wear and tear and not related to his service-connected bursitis.  With respect to his left shoulder degenerative arthritis of the glenohumeral joint, it was opined to be a progression of his left shoulder bursitis.  It was further opined that his limitation of overhead reach, and reaching behind, contributes to the difficulty in executing any task that requires him to raise his arms above his shoulder.

III.  Analysis

The preponderance of the evidence is against a finding that the Veteran is entitled to a higher rating for right and left shoulder disabilities.

As noted, the Veteran had flexion of the right shoulder to 90 degrees, and flexion of the left shoulder to 90 degrees in July 2014.  He also had abduction of both shoulders to 80 degrees, and internal rotation measuring 60 degrees.  At the time of his examination, he had external rotation of the right arm at 50 degrees, and external rotation of the left arm at 40 degrees.  See July 2014 VA examination report.  The Veteran was reevaluated in December 2016, at which time he had no change in flexion, abduction, or internal and external rotation since his July 2014 examination.  Such range of motion tests indicate that he is limited at shoulder level and do not warrant a higher rating.  The Board is required to consider the Veteran's statements regarding functional loss and flare-ups.  The private treatment records indicate he experienced functional loss due to pain during a period of flare-up, however there is no indication as to the degree of which he is able to raise either arm.  Even considering the range of motion testing conducted by the VA examiners, his flexion of either shoulder has not been limited to midway between his side and shoulder level, nor have they been limited to 25 degrees, which is required for a higher rating.  At no point during the appeal period does the record reflect that the Veteran's flexion or abduction has been limited to 45 degrees or less, even during any flare-ups.

Lay statements from the Veteran report that he has current shoulder pain and that his pain and limitation has increased due to the increased use of his arms to assist in ambulation.  See April 2016 substantive appeal, July 2016 Board hearing transcript.  He also reports that his right arm has worsened as it is his dominant upper extremity.  The Board finds that these reported symptoms are adequately considered in the currently assigned 20 percent ratings for the left and right shoulder disabilities, as the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  The evidence does not reflect functional impairment congruent with a higher rating for either the right or left shoulder.  Thus, the Board finds that the currently assigned 20 percent ratings are appropriate, even after considering his functional limitations and flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As above noted, for the period on appeal, the medical evidence establishes that the right shoulder bursitis is manifested by limitation of right arm motion to the shoulder level, but not to midway between the right side and right shoulder level.  Similarly, the left shoulder bursitis with degenerative arthritis is manifested by limitation of left arm motion, also to shoulder level.  The preponderance of the evidence is against the claim for an evaluation greater than 20 percent for right shoulder bursitis, and 20 percent for left shoulder bursitis with degenerative arthritis, and increased ratings are not warranted.  See 38 C.F.R. §4.71a, Diagnostic Code 5201.



ORDER

A rating in excess of 20 percent for right shoulder bursitis is denied.

A rating in excess of 20 percent for left shoulder bursitis with degenerative arthritis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


